Citation Nr: 0802705	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  97-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
scar, pilonidal cyst.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 1956 
and October 1956 to September 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In August 2003, after the issuance of the July 30, 2003, 
Board decision, VA received notice indicating that the 
veteran had died earlier in July 2003.

On July 30, 2003, the Board denied the veteran's claim for an 
increased (compensable) evaluation for scar, pilonidal cyst 
and remanded for further development the veteran's claims of 
service connection for schizophrenia and eczema.  
Unfortunately, the veteran died during the pendency of the 
appeal in July 2003, but VA did not receive notice of the 
death until August 2003.  As a matter of law, veterans' 
claims do not survive their deaths, and the veteran's appeal 
became moot by virtue of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  Therefore, the Board lacked jurisdiction to issue 
the July 30, 2003, decision.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2007).

This order to vacate the Board's July 30, 2003 decision does 
not preclude any derivative claim that has been or may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2006).  Accordingly, the July 30, 2003 Board decision 
addressing the issues indicated above, is vacated.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


